Title: Proclamation to Convene Congress, 16 July 1803
From: Jefferson, Thomas
To: 


          By the President of the United States of America.A PROCLAMATION.
          WHEREAS great and weighty matters, claiming the consideration of the Congress of the United States, form an extraordinary occasion for convening them; I do by these presents appoint Monday the 17th day of October next for their meeting at the City of Washington, hereby requiring the respective Senators and Representatives, then and there to assemble in Congress, in order to receive such communications as may then be made to them, and to consult and determine on such measures, as, in their wisdom may be deemed meet for the welfare of the United States.
          In Testimony Whereof, I have caused the Seal of the United States to be hereunto affixed, and signed the same with my hand.
            Done at the City of Washington, the sixteenth day of July, in the year of our Lord, one thousand eight hundred and three; and in the twenty-eighth year of the Independence of the United States. L. S.
          
          
            (Signed)   Th: Jefferson.
          
          
            By the President,
            (Signed) James Madison, Secretary of State.
          
        